This is an appeal from a civil contempt proceeding, growing out of an alleged interference and obstruction of the judgment of the trial court in a divorce proceeding in which both the former wife of relator, and an associate whom she afterwards married, who is respondent in this case, were proceeded against. It seems that the wife was found guilty of the contempt, and respondent was not. From the dismissal of the proceeding against respondent relator appeals. *Page 262
[1] No findings of fact were made by the trial court, and under the rule announced in State ex rel. Dunn v. Plese,134 Wash. 443, 235 P. 961, the case must be remanded for findings of fact and judgment thereon.
See, also, Colvin v. Clark, 83 Wash. 376, 145 P. 419;Western Dry Goods Co. v. Hamilton, 86 Wash. 478, 150 P. 1171.
[2, 3] The costs of this appeal must be assessed to appellant. It is hardly just to the trial judge, however, to say that the judgment of the trial court is reversed, as was said in the two last cited cases. The case is merely remanded, with instructions to cause findings to be prepared and enter judgment from which either party may appeal.
TOLMAN, C.J., ASKREN, MACKINTOSH, and FULLERTON, JJ., concur.